DETAILED ACTION
	This written Office action replaces the previous written Office action mailed 4/12/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). See 35 U.S.C. 100(b) ("The term ‘process’ means process, art, or method, and includes a new use of a known process, machine, manufacture, composition of matter, or material."). See MPEP § 2106.03 for detailed information on the four categories.
Regarding Claims 21-29, it is not known which statutory category the claims are drawn to, therefore, the claimed invention is rejected under 35 U.S.C. because the claims do not appear to be drawn to a specific statutory category.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. First discussed are independent claims 1, 15 and 20. The claims recite establishing an oculomotor, vestibular and reaction time (OVRT) testing protocol that tests a combination of a subjects OVRT from a head goggle mounted display, coupling a generic head goggle mounted display to a subject, automatically establishing a region of interest on the subject’s pupils, conducting the OVRT test, analyzing the combination of the subjects OVRT to calculate a composite test protocol score and displaying the OVRT test protocol score.
The limitations of determining establishing an OVRT testing protocol that tests a combination of a subjects OVRT from a head mounted display, automatically establishing a region of interest on the subject’s pupils, conducting the OVRT test, analyzing the combination of the subjects OVRT to calculate a composite test protocol score and displaying the OVRT test protocol score, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a generic and not structurally defined “head mounted display” such as “goggles”, nothing in the claim element precludes the step from practically being performed in the mind. The claim additionally completed fails to disclose any sort of processor or computer for performing the operation of the testing.  
For example, but for the “head mounted display” language, establishing an OVRT testing protocol that tests a combination of a subjects OVRT from a head mounted display in the context of the claim encompasses thinking about a kind of OVRT test in the mind, automatically establishing a region of interest on the subject’s pupils in the context of the claim encompasses establishing a region of interest in the mind, conducting the OVRT test in the context of the claim requires a test that could be performed mentally, by hand, or observed in the mind (the claims do not actually require any substantial test of any kind), analyzing the combination of the subjects OVRT to calculate a composite test protocol score and displaying the OVRT test protocol score in the context of the claims requires performing a calculation in the mind and displaying the results by hand. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. It is noted that claim 20 has an additional step of confirming that the OVRT test is performed within preset parameters, and the Examiner notes that this confirmation may also be performed in the mind. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a generic head mounted display. The head mounted display is recited at a high-level of generality (i.e., as a generic display) such that it amounts no more than mere display to be mounted to the head. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a head mounted display amounts to no more than a mere generic display that is mounted to the head. A mere display cannot provide an inventive concept. The independent claims are not patent eligible.
Dependent claims 22-34 and 36-39 are all additionally drawn to an abstract idea (“Mental Processes”) that can be performed in the human mind, including pre-programmed instructions (pre-programmed instructions can include instructions in the human mind that are previously determined and then thought about again at another, later point in time), a graphically progressive background which can be thought about and displayed in the human mind, a mild traumatic brain injury that is nothing more than limiting the kind of mental process being performed to specifically detect a mild traumatic brain injury, a normalized test score which can be mentally determined and through about, and testing protocol being performed within preset parameters can be done mentally by observation. The dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0335278 A1 to Ashmore et al. (hereinafter, Ashmore) in view of US 2015/0245766 A1 to Rennaker et al. (hereinafter, Rennaker) and US 20120323589 A1 to Udani.
Ashmore discloses a noninvasive rapid screening of neuro-otologic condition of a subject using combination of a subject's objective oculomotor, vestibular and reaction time analytic variables (see entire document), comprising the steps of inter alia: 
Establishing an oculomotor ([0073] In the Visual reaction time (VRT) test 20 random time center lights or stimulus are presented. The subject is directed to signal their recognition by pressing a button, or other input. The system 10 measures the Average visual reaction time and the standard deviation (SD) of the reaction time), vestibular ([0074] In the Auditory reaction time (ART) test 20 random pulses of sound are presented to the subject through an associated audio output (speaker) and the subject is directed to signal their recognition by pressing a button. The 10 measures the Average audio reaction time and the SD of the reaction time) and reaction time testing protocol ([0075] In the Saccade and reaction time (SVRT) test 30 visual saccadic stimuli are randomly projected from 1 to 2 seconds and displacement of −30 to +30 degrees. The patients is directed to gaze at the saccadic stimulus and then also press either the left or right button (or other input device) to record whether the stimulus was projected to the right or to the left. The unit 10 measures the same descriptive variables as regular saccade (HS and VS) along with latency, SD, and percent of error for each direction) for a specific neuro-otologic condition ([0007] The present invention relates to Traumatic Brain Injury (TBI including mild Traumatic Brain Injury or mTBI) and psychological health, and more specifically to quantitative, noninvasive, clinical diagnosis of traumatic brain injury, particularly for military applications. The present invention is directed to noninvasive rapid screening of mild traumatic brain injury using combination of subject's objective oculomotor, vestibular and reaction time analytic variables) which protocol includes eye tracking aspects and which protocol obtains a combination of a subject's objective oculomotor, vestibular and reaction time analytic variables ([0026] The method of diagnosis of traumatic brain injury according to one aspect of the invention comprising the steps of: providing a stimulus generating eye tracking unit 10 (examples of which are shown in FIGS. 1 and 2), such as a head mounted goggle based eye tracking unit that can present virtual reality based visual targets to the subject) from a camera based eye tracker capable of capturing and quantifying ([0033] The eye tracking technology is also known in the art, and the camera based eye tracking may use the IPORTAL® brand goggle based eye tracking cameras and software available from the assignee of this invention) eye movement velocity data ([0059] The main eye peak velocity during HS testing is a measure of the highest velocity during the main (or initial) saccadic eye movement and the corrective eye peak velocity is a measure of the highest velocity during the corrective saccadic movement. The unit 10 is configured to obtain a velocity measurement between every positional measurement of the eye. The peak eye velocity is believed to be a better biomarker than the average velocity, which is merely the total amount of eye movement from the beginning of the movement to the end of the main or corrective saccadic movement), eye movement latency data ([0060] The main latency during the HS testing is the time duration from the initial display of the subject target or stimulus and the beginning of the main saccadic eye movement, while corrective latency is a measure of the time duration from the initial display of the subject target or stimulus and the beginning of the corrective saccadic eye movement. A more precise corrective latency is time duration from the initial display of the subject target or stimulus and the beginning of the corrective saccadic eye movement and minus the main latency and minus the duration of the main saccade movement), eye movement smoothness data ([0065] In the Smooth pursuit horizontal (SPH) testing the subject is directed to follow a visual stimulus (e.g. a dot on screen 12) as it moves through a sinusoidal displacement of +/−10 degrees along the horizontal axis. The SPH testing is run at three distinct frequencies, namely at frequencies of: (1) 3 cycles at 0.1 Hz; (2) 5 cycles at 0.75 Hz; and (3) 7 cycles at 1.25 Hz) and eye movement precision data ([0070] The unit 10 measures Pro-saccade error (also called an anti-suppression error) measurement, anti-saccade latency (measure from the stimulus to the start of the anti-saccadic eye movement), latency of pro-saccade error (generally the main saccadic latency), anti-saccade peak velocity, accuracy of main anti-saccade, and accuracy of main and corrective anti-saccades. The AS testing measurements may be for each of the left and right eyes) (also see the additional plurality of tests performed at [0058] to [0076]);
Coupling the camera based eye tracker in a goggle based system to the subject ([0033] FIG. 1 is a schematic design of VOG/VNG unit 10 that includes the head-mounted goggles with the built-in 940 nm infrared micro LED 22 for illumination of the eyes 24 and the beam splitter plastic coated optic 14 that reflects visible light from OLED micro display 12);
Automatically establishing a region of interest for the camera based eye tracker in which the region of interest is centered on the subject's pupils ([0026] Small cameras, mounted in goggles, track the center of the pupil to provide the location of the eye); 
Conducting the oculomotor, vestibular and reaction time testing protocol to obtain a combination of a subject's objective oculomotor, vestibular and reaction time analytic variables based upon the quantified camera based eye tracker obtained data ([0057] The total test battery time is less than 15 minutes per patient (approximately 13 minutes 30 seconds) and the unit 10 allows for the testing to progress in an almost fully automated method making it particularly easy for technicians. The technician merely needs to explain the upcoming or current test and review the results for testing abnormalities); 
Analyzing the combination of a subject's objective oculomotor, vestibular and reaction time analytic variables obtained from camera based eye tracker (see [0079] to [0098] for an extremely detailed discussion of the analysis of the oculomotor, vestibular and reaction time analytic variables obtained from camera based eye tracker) to calculate a composite test protocol score for the subject ([0085] Presence of mTBI is determined categorically by relationship to the chosen cutoff, i.e. patients with scores above the cutoff are categorized as having a concussion mTBI, or screening positive for the presence of a concusion/mTBI. Severity of mTBI is determined parametrically by the magnitude of the assessment model output, with 1 representing the most severe cases);
A composite test protocol score for screening of a neuro-otologic condition of the subject ([0085] Presence of mTBI is determined categorically by relationship to the chosen cutoff, i.e. patients with scores above the cutoff are categorized as having a concussion mTBI, or screening positive for the presence of a concusion/mTBI. Severity of mTBI is determined parametrically by the magnitude of the assessment model output, with 1 representing the most severe cases);
wherein the conducting the oculomotor, vestibular and reaction time testing protocol uses pre-programmed instructions to the subject ([0034] The combination of the eye tracking and the display of simulated distanced visual targets allow the VOG/VNG unit 10 to automatically run a number of preprogrammed neurologic tests and to record the physiologic responses thereto. Essentially the unit provides a full room sized visual testing platform in a single goggle mounting VOG/VNG unit 10); and
wherein the specific neuro-otologic condition is mild traumatic brain injury ([0079] The following describes a method for detecting the presence, and assessing the severity of a concussion (or a mild traumatic brain injury, or mTBI) in any patient presenting to a clinical professional, who is suspected of having a concussion/mTBI following a precipitating head injury. Specifically, the following describes the process by which the method is developed and applied).  
Ashmore discloses the claimed invention as set forth and cited above except for expressly disclosing:
(a) displaying the composite test protocol score for screening of a neuro-otologic condition of the subject, wherein the displaying of the composite test protocol score is on graphical progressive background and wherein the displaying of the composite test protocol score is a display of a normalized test score; and
(b) confirming that the oculomotor, vestibular and reaction time testing protocol is performed within preset parameters including automated eye image evaluation and advising a clinician of testing which is outside of present parameters.
Rennaker teaches (a) the use of a battery of visual tests to measure the severity of traumatic brain injury ([0003]) using a housing that fits over the users eyes and uses light and cameras operable to detect pupil orientations ([0015] to [0016]). Rannaker teaches a display that returns a numeric score that indicates the level of neurological impairment ([0015]). Especially as broadly claimed, and lacking further description within the instant of what a “graphical progressive background” is, the display in Rennaker is considered a graphical progressive background as it has the capability of changing the numeric score on the display depending on the level of neurological impairment. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the composite test score of Ashmore to be displayed numerically on a progressive background as set forth in Rennaker as Rennaker teaches at [0006] that there is a critical need to identify brain injury in individuals to prevent everything from cognitive impairments to suicide. A skilled artisan would have recognized that the ability to display the score of a test would have enabled treatment to prevent such cognitive impairments. Also, displaying results for diagnostic tests is notoriously obvious in the art. 
Udani teaches (b) determining, measuring or diagnosing a patient or condition ([0047]) to prevent, reduce and/or cure diseases and to promote wellness ([0072]). Udani teaches protocol information and structured information during performing the protocol ([0016]), where the protocol includes content, guidance, directions, standards and requirements for the determining, measuring or diagnosing a patient ([0017] and [0046]). Udani teaches the importance of protocol compliance, especially in require steps, sequence of steps, timing and collecting data in a correct manner ([0046]) and informing a clinician if the data is compliant or not ([0278]). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the device of Ashmore with the compliance of protocol aspects of Udani as Udani teaches at [0177] the importance of protocol being followed to provide high accuracy and integrity of results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791